FOR IMMEDIATE RELEASE Canwest Announces Primetime Acquisitions For 2008-2009 Season 7 New Dramas, 4 New Comedies Series Include ‘90210’ Television’s Favourite Zip Code Comes Back to Global Starring Canadian Shenae Grimes With Guest Star Jennie Garth ‘LIFE ON MARS’ Adapted from the Award-Winning BBC Series ‘DOLLHOUSE’ From Creator Joss Whedon and Starring Eliza Dushku (TORONTO – May 16, 2008) – Canwest today announced details of its new primetime acquisitions for the 2008-2009 Fall Season for Global Television and E!. Following the groundbreaking deal with NBC Universal in advance of the LA Screenings, Canwest continues to power up its programming roster with even more of the industry’s most buzz-worthy series including the much anticipated 90210 spinoff. In total, 11 new programs have been selected to join Canwest’s already robust primetime slate of returning shows that include the Top 10 hits Survivor, Heroes, Family Guy, Prison Break and Canada’s #1 drama, House. “We look forward to rolling out another season of hit-filled primetime schedules with the addition of this year’s hottest new shows," said Barbara Williams, Executive Vice President, Content, Canwest Broadcasting. "The combination of our innovative programming and strong partnerships guarantees that we will continue to deliver great TV to our viewers.” “Once again Canwest has demonstrated its leadership in the Canadian broadcast industry,” said Kathleen Dore, President, Canwest Broadcasting. “We look forward to extending our new and returning content across multiple media platforms which positions us for positive growth this year and into the future.” Kathleen Dore and Barbara Williams will unveil Canwest’s 2008-2009 primetime schedules in Toronto on Wednesday, June 4th. **Canwest’s ALL-NEW SERIES for 2008-2009** 90210 (1 hour; drama) An edgy, contemporary spinoff of the iconic drama "Beverly Hills, 90210," the new 90210 looks at life through the eyes of Annie Mills (Shenae Grimes, "Degrassi: The Next Generation") and her brother Dixon (Tristan Wilds, "The Wire"), whose first day at West Beverly Hills High School leaves no doubt they're not in Kansas anymore. For Annie and Dixon, the awkwardness of being the new kids is made worse by the fact that their dad has taken a job as the high school Principal.
